LaROSE, Judge.
Dalia Figueroa appeals her convictions and sentences for kidnapping,1 armed burglary of a dwelling, two counts of robbery with a firearm, two counts of attempted robbery with a firearm, and aggravated battery with a firearm. We affirm but write to address a scrivener’s error in the judgment.
The trial court’s twenty-five-year sentence for Count I was legal; kidnapping is a first-degree felony “punishable by imprisonment for a term of years not exceeding life.” § 787.01(2), Fla. Stat. (2004). The judgment, however, incorrectly identifies the offense as a life felony. We remand to the trial court to correct the judgment to reflect that Count I was punishable by a term of years not exceeding life.
Affirmed and remanded with instructions.
ALTENBERND and WALLACE, JJ., Concur.

. Originally, Ms. Figueroa was charged with kidnapping, § 787.01(2), Fla. Stat. (2004), with reclassification for discharge of a firearm, § 775.087(2), Fla. Stat. (2004). At trial, however, it was undisputed that she never touched or discharged the firearm. Her sentence was not enhanced under section 775.087.